Exhibit 10.17

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

between

INVESTORS COMMUNITY BANK

and

David A Coggins

This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into by and between Investors Community Bank, a Wisconsin corporation (the
“Company”) and David A Coggins (“Executive”).

Recitals

WHEREAS, Executive is an employee of the Company serving as its Executive Vice
President of Agricultural Banking; and

WHEREAS, the Company and Executive were previously parties to an agreement
embodying the terms of Executive’s employment with the Company which was first
effective August, 3, 2009, and now the parties desire to amend and restate that
agreement regarding certain terms of such employment.

Agreement

NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Executive
agree as follows:

1.Effective Date.  This Agreement shall be effective as of November 5, 2014 (the
“Effective Date”).

2.Term of Employment.  Subject to earlier termination as provided in Section 7
of this Agreement, the original term of this Agreement shall begin on the
Effective Date and shall end on December 31, 2015; provided, however, that this
Agreement shall be automatically extended for successive terms of one (1) year
each (the original term plus any extensions of the term are hereinafter referred
to as the “Term”) unless either party provides written notice not to so extend
to the other party at least sixty (60) calendar days before the scheduled
expiration of the Term, in which case no further automatic extension shall occur
and the Term shall end on the scheduled expiration date.

3.Position and Responsibilities.  During the Term, Executive agrees to serve as
Executive Vice President of Agricultural Banking of the Company and/or in such
other senior management position(s) as the Board of Directors of the Company
(the “Board”) may designate.  In this capacity the Executive shall have such
duties, authorities and responsibilities as are commensurate with such
position(s) and such other duties and responsibilities as the Board shall
designate that are consistent with such position(s).

 

 

 

 

--------------------------------------------------------------------------------

4.Standard of Care.  During the Term, Executive (a) will devote his full working
time, attention, energies and skills exclusively to the business and affairs of
the Company; (b) will exercise the highest degree of loyalty and the highest
standards of conduct in the performance of his duties; (c) will not, except as
noted herein, engage in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage,
without the express written consent of the Company; and (d) will not take any
action that deprives the Company of any business opportunities or otherwise act
in a manner that conflicts with the best interests of the Company or that is
detrimental to the business of the Company; provided, however, this Section 4
shall not be construed as preventing Executive (y) from investing his personal
assets in such form or manner as will not require his services in the daily
operations and affairs of the businesses in which such investments are made,
or (z) from participating in charitable or other not-for-profit activities as
long as such activities do not interfere with Executive’s work for the Company.

5.Compensation and Benefits.  As remuneration for all services to be rendered by
Executive during the Term, and as consideration for complying with the covenants
herein, the Company shall pay and provide to Executive the following:

5.1.Annual Base Salary.  The Company shall pay Executive a base salary of One
Hundred Fifty-Four Thousand and One Hundred Dollars ($154,100.00) (the “Base
Salary”) on an annualized basis.  The Company shall review the Base Salary
approximately annually during the Term to determine, at the discretion of the
Company, whether the Base Salary should be increased and, if so, the amount of
such adjustment and the time at which the adjustment should take effect.  The
Base Salary shall be paid to Executive consistent with the customary payroll
practices of the Company.

5.2.Incentive Bonus.  Executive shall be entitled to participate during the Term
in the ICB ANNUAL INCENTIVE COMPENSATION PLAN and in any other incentive bonus
plan which the Company may adopt and implement from time to time during the Term
with respect to Executive’s specific position.  Nothing contained in this
Section shall obligate the Company to institute, maintain or refrain from
changing, amending or discontinuing any incentive bonus plan, so long as such
changes are similarly applicable to other employees under such plan.

5.3.Equity Compensation.  Executive shall be entitled to participate during the
Term in the ICB 2012 EQUITY COMPENSATION PLAN and in any other equity
compensation plan which the Company may adopt and implement from time to time
during the Term.  Nothing contained in this Section shall obligate the Company
to institute, maintain or refrain from changing, amending or discontinuing any
equity compensation plan, so long as such changes are similarly applicable to
other employees under such plan.

5.4.Employee Benefits.  The Company shall provide to Executive employee fringe
benefits to which other employees of the Company are generally entitled,
commensurate with his position with the Company and subject to the eligibility
requirements and other terms and conditions of such plans.  Nothing contained in
this Section shall obligate the Company to institute, maintain or refrain from
changing, amending or discontinuing any employee fringe benefit plan, so long as
such changes are similarly applicable to other employees generally.

 

2

 

 

--------------------------------------------------------------------------------

6.Reimbursement of Business Expenses.  The Company shall pay or reimburse
Executive for all ordinary and necessary expenses, in a reasonable amount, which
Executive incurs in performing his duties under this Agreement.  Such expenses
shall be paid or reimbursed to Executive consistent with the expense
reimbursement policies of the Company in effect from time to time and Executive
agrees to abide by any such expense reimbursement policies.

7.Termination of Employment.  

7.1.Termination Due to Death.  If Executive dies during the Term, this Agreement
shall terminate on the date of Executive’s death.  Upon the death of Executive,
the Company’s obligation to pay and provide to Executive compensation and
benefits under this Agreement shall immediately terminate, except:  (a) the
Company shall pay Executive or Executive’s legal representative that portion of
his Base Salary, at the rate then in effect, which shall have been earned
through the termination date; and (b) the Company shall pay or provide Executive
or Executive’s legal representative such other payments and benefits, if any,
which had accrued hereunder before Executive’s death.  Other than the foregoing,
the Company shall have no further obligations to Executive (or Executive’s legal
representatives, including Executive’s estate, heirs, executors, administrators
and personal representatives) under this Agreement.

7.2.Termination Due to Disability.  If Executive suffers a Disability (as
hereafter defined), the Company shall have the right to terminate this Agreement
and Executive’s employment with the Company.  The Company shall deliver written
notice to Executive of the Company’s termination because of Disability, pursuant
to this Section 7.2, specifying in such notice a termination date not less than
seven (7) calendar days after the giving of the notice (the “Disability Notice
Period”), and this Agreement, and Executive’s employment by the Company, shall
terminate at the close of business on the last day of the Disability Notice
Period.

Upon the termination of this Agreement because of Disability, the Company’s
obligation to pay and provide to Executive compensation and benefits under this
Agreement shall immediately terminate, except:  (a) the Company shall pay
Executive that portion of his Base Salary, at the rate then in effect, which
shall have been earned through the termination date; and (b) the Company shall
pay or provide Executive such other payments and benefits, if any, which had
accrued hereunder before the termination for Disability.  Other than the
foregoing, the Company shall have no further obligations to Executive under this
Agreement.

The term “Disability” shall mean either (i) when Executive is deemed disabled in
accordance with the long term disability insurance policy or plan of the Company
in effect at the time of the illness or injury causing the disability or
(ii) the inability of Executive, because of injury, illness, disease or bodily
or mental infirmity, to perform the essential functions of his job (with or
without reasonable accommodation) for more than one hundred twenty (120) days
during any period of twelve (12) consecutive months.  

7.3.Termination by the Company Without Cause.  At any time during the Term, the
Company may terminate this Agreement and Executive’s employment with the Company
without cause for any reason or no reason by notifying Executive in writing of
the Company’s intent to terminate, specifying in such notice the effective
termination date, and this Agreement and Executive’s employment with the Company
shall terminate at the close of business on the

 

3

 

 

--------------------------------------------------------------------------------

termination date specified in the Company’s notice.  Upon termination of
Executive’s employment by the Company without cause and in the absence of a
Change in Control (as defined in Section 7.12), the Company’s obligation to pay
and provide Executive compensation and benefits under this Agreement shall
immediately terminate, except:  (a) the Company shall pay Executive that portion
of his Base Salary, at the rate then in effect, which shall have been earned
through the termination date; and (b) the Company shall pay or provide Executive
such other payments and benefits, if any, which had accrued hereunder before the
termination date; and (c) in addition, the Company shall pay Executive severance
compensation in a lump sum payment within sixty (60) days after the termination
of employment equal to one (1) times the sum of:  (i) Base Salary in effect
immediately prior to termination and (ii) the Historic Bonus.  For purposes of
this Agreement, the Historic Bonus shall be equal to the average annual
incentive bonus earned by Executive during the three most recent fiscal years of
the Company prior to such termination, including the portion of any bonus which
was deferred, either mandatorily or electively.

7.4.Termination by the Company For Cause.  At any time during the Term, the
Company may terminate this Agreement and Executive’s employment with the Company
for “Cause” as provided in this Section 7.4.  “Cause” shall mean the occurrence
of one or more of the following events:  (a) Executive’s conviction of a felony
or of any crime involving moral turpitude, subject to compliance with applicable
law; (b) Executive’s engaging in any illegal conduct or willful misconduct in
the performance of his employment duties for the Company; (c) Executive’s
engaging in any fraudulent or dishonest conduct in his dealings with, or on
behalf of, the Company; (d) Executive’s failure or refusal to follow the lawful
instructions of the Company; (e) Executive’s breach of any of Executive’s
obligations under this Agreement; (f) Executive’s gross or habitual negligence
in the performance of his employment duties for the Company; (g) Executive’s
engaging in any conduct tending to bring the Company into public disgrace or
disrepute or to injure the reputation or goodwill of the Company;
(h) Executive’s material violation of the Company’s business ethics or conflict
of interest policies, as such policies currently exist or as they may be amended
or implemented during Executive’s employment with the Company; (i) Executive’s
misuse of alcohol or illegal drugs which interferes with the performance of
Executive’s employment duties for the Company or which compromises the
reputation or goodwill of the Company; (j) Executive’s intentional violation of
any applicable banking law or regulation in the performance of Executive’s
employment duties for the Company; or (k) Executive’s failure to abide by any
employment rules or policies applicable to the Company’s employees generally
that Company currently has or may adopt, amend or implement from time to time
during Executive’s employment with the Company.  With respect to subsections
(d), (e) and (k) above, “Cause” shall not exist in the event of the occurrence
of the events described therein unless Executive fails to cure such failure,
fraud or breach within five (5) days after the Board delivers a written notice
to Executive describing the events which the Company contends constitute Cause
for termination thereunder.

Upon the occurrence of any of the events specified above, the Company may
terminate Executive’s employment for Cause by notifying Executive in writing of
its decision to terminate his employment for Cause, and Executive’s employment
and this Agreement shall terminate at the close of business on the date on which
the Company gives such notice.

 

4

 

 

--------------------------------------------------------------------------------

Upon termination of Executive’s employment by the Company for Cause, the
Company’s obligation to pay or provide Executive compensation and benefits under
this Agreement shall terminate, except:  (a) the Company shall pay Executive
that portion of his Base Salary, at the rate then in effect, which shall have
been earned through the termination date; and (b) the Company shall pay or
provide Executive such other payments or benefits, if any, which had accrued
hereunder before the termination date.  Other than the foregoing, the Company
shall have no further obligations to Executive under this Agreement.

7.5.Termination by the Company in Connection with a Change in Control.  If at
any time during the Term Executive’s employment under this Agreement is
terminated by the Company without the Executive’s prior written consent other
than for any of the reasons set forth in Sections 7.1, 7.2 and 7.4 within six
(6) months before or within two (2) years after a Change in Control, the
Company’s obligation to pay or provide Executive compensation and benefits under
this Agreement shall terminate, except (a) the Company shall pay Executive that
portion of his Base Salary, at the rate then in effect, which shall have been
earned through the termination date; (b) the Company shall pay or provide
Executive such other payments or benefits, if any, which had accrued hereunder
before the termination date; and (c) in addition, the Company shall pay
Executive within sixty (60) days following such a termination, a lump sum
severance payment of an amount equal to two (2) times the sum of:  (i) Base
Salary in effect immediately prior to termination and (ii) the Historic Bonus.  

7.6.Termination by Executive For Good Reason.  Executive may terminate this
Agreement and his employment with the Company by giving the Company written
notice of termination for Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean any of the following:

(i)any material breach by the Company of any provision of this Agreement which
is not cured by the Company within thirty (30) days of receipt by the Company of
written notice from Executive within ten (10) days of the alleged occurrence of
the breach, which notice specifies with particularity the existence and nature
of the breach; or

(ii)the occurrence of any one of the following events within six (6) months
prior to or within two (2) years following a Change in Control where Executive
delivers to the Company a written notice specifying the event(s) which Executive
contends constitutes Good Reason within ten (10) days of the alleged occurrence
of the event(s) and such occurrence is not cured by the Company within thirty
(30) days after receipt of such written notice:

(A)Without Executive’s express written consent, the assignment of Executive to
any duties which are materially inconsistent with his positions, duties or
responsibilities with the Company immediately prior to the earlier of
termination of employment or the Change in Control or a substantial reduction of
his duties or responsibilities which does not represent a promotion from his
position, duties or responsibilities immediately prior to the earlier of
termination of employment or the Change in Control.

 

5

 

 

--------------------------------------------------------------------------------

(B)A reduction by the Company in Executive’s Base Salary from the level of such
salary immediately prior to the earlier of termination of employment or the
Change in Control, or the Company’s failure to increase (within twelve (12)
months of Executive’s last increase in Base Salary) Executive’s Base Salary
after a Change in Control in an amount which at least equals, on a percentage
basis, the average percentage increase in base salary for all similarly situated
executives of the Company on the same teams or at the same tier as Executive for
compensation purposes.

(C)The failure by the Company to continue in effect any incentive, bonus or
other compensation plan in which Executive participates, including but not
limited to the Company’s stock option plans, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan), with which Executive
has consented, has been made with respect to such plan in connection with the
Change in Control, or the failure by the Company to continue Executive’s
participation therein, or any action by the Company which would directly or
indirectly materially reduce Executive’s participation therein.

(D)The failure by the Company to continue to provide Executive with benefits
substantially similar to those enjoyed by Executive or to which Executive was
entitled under any of the Company’s principal pension, profit sharing, life
insurance, medical, dental, health and accident, or disability plans in which
Executive was participating immediately prior to the earlier of the termination
of employment or the Change in Control, the taking of any action by the Company
which would directly or indirectly materially reduce any of such benefits or
deprive Executive of any material fringe benefit enjoyed by Executive or to
which Executive was entitled immediately prior to the earlier of the termination
of employment or the Change in Control, or the failure by the Company to provide
Executive with the number of paid vacation and sick leave days to which
Executive is entitled on the basis of years of service or position with the
Company in accordance with the Company’s normal vacation policy in effect on the
date hereof.

(E)The Company’s requiring Executive to be based anywhere other than in the
counties identified in Section 9.1 below, except for required travel on the
Company’s business in accordance with the Company’s past management practices.

(F)Any failure of the Company to obtain the assumption of the obligation to
perform this Agreement by any successor as contemplated in Section 12.1 hereof.

(G)Any failure by the Company or its shareholders, as the case may be, to
reappoint or reelect Executive to a corporate office held by him immediately
prior to the earlier of the termination of employment or the Change in Control
or his removal from any such office including any seat held at such time on the
Company’s Board of Directors.

 

6

 

 

--------------------------------------------------------------------------------

(H)The effectiveness of a resignation, tendered at any time, either before or
after a Change in Control and regardless of whether formally characterized as
voluntary or otherwise, by Executive of any corporate office held by him
immediately prior to the Change in Control or of any seat held at such time on
the Company’s Board of Directors, at the request of the Company or at the
request of the person obtaining control of the Company in such Change in
Control.

(I)Any request by the Company that Executive participate in an unlawful act.

Notwithstanding anything in this Agreement to the contrary, Executive’s right to
terminate Executive’s employment pursuant to this Section 7.6 shall not be
affected by Executive’s incapacity due to physical or mental illness.

If this Agreement and Executive’s employment are terminated by Executive for the
Good Reason listed in Section 7.6(i) and such termination occurs within ninety
(90) days after the Executive first provided notice to the Company of the
existence of Good Reason, the Company’s obligation to pay or provide Executive
compensation and benefits under this Agreement shall terminate, except (a) the
Company shall pay Executive that portion of his Base Salary, at the rate then in
effect, which shall have been earned through the termination date; (b) the
Company shall pay or provide Executive such other payments or benefits, if any,
which had accrued hereunder before the termination date; and (c) in addition,
the Company shall pay Executive severance compensation in a lump sum payment
within sixty (60) days after the termination of employment equal to one (1)
times the sum of:  (i) Base Salary in effect immediately prior to termination
and (ii) the Historic Bonus.

If this Agreement and Executive’s employment are terminated by Executive for any
of the Good Reasons listed in Sections 7.6(ii)(A) through (I) and such
termination occurs within ninety (90) days after the Executive first provided
notice to the Company of the existence of Good Reason, the Company’s obligation
to pay or provide Executive compensation and benefits under this Agreement shall
terminate, except (a) the Company shall pay Executive that portion of his Base
Salary, at the rate then in effect, which shall have been earned through the
termination date; (b) the Company shall pay or provide Executive such other
payments or benefits, if any, which had accrued hereunder before the termination
date; and (c) in addition, the Company shall pay Executive within sixty (60)
days following such a termination, a lump sum severance payment equal to the
amount which would be payable by the Company under Section 7.5, if Executive had
been terminated as provided therein.  

7.7.Termination By Executive Without Good Reason.  At any time during the Term,
Executive may terminate this Agreement and his employment with the Company for
reasons other than Good Reason or for no reason by giving the Company written
notice of termination, specifying in such notice a termination date not less
than sixty (60) calendar days after the giving of the notice (the “Executive’s
Notice Period”), and Executive’s employment with the Company shall terminate at
the close of business on the last day of Executive’s Notice Period; provided,
however, that in response to Executive’s notice of termination, the Company
shall have the right to terminate Executive’s employment with the Company at any
time during

 

7

 

 

--------------------------------------------------------------------------------

the Executive’s Notice Period.  Upon termination of Executive’s employment with
the Company under this Section 7.7, whether at the end of Executive’s Notice
Period or earlier as designated by the Company, the Company’s obligation to pay
Executive compensation and benefits under this Agreement shall immediately
terminate, except:  (a) the Company shall pay Executive that portion of his Base
Salary, at the rate then in effect, which shall have been earned through the
termination date; (b) the Company shall pay or provide Executive such other
payments and benefits, if any, which had accrued hereunder before the
termination date; and (c) if the Company elects to terminate Executive prior to
the end of the Executive’s Notice Period, the Company shall pay Executive that
portion of his Base Salary which would otherwise have been earned by Executive
from the termination date through the end of Executive’s Notice Period.  Other
than the foregoing, the Company shall have no further obligations to Executive
under this Agreement.  

7.8.Non-Renewal By Executive.  In the event Executive elects not to renew this
Agreement by giving notice of non renewal pursuant to Section 2, this Agreement
and Executive’s employment shall terminate at the end of the then current
Term.  Upon termination of Executive’s employment as a result of Executive’s non
renewal of this Agreement, the Company’s obligation to pay and provide Executive
compensation and benefits under this Agreement shall immediately terminate,
except:  (a) the Company shall pay Executive that portion of his Base Salary, at
the rate then in effect, which shall have been earned through the termination
date; and (b) the Company shall pay or provide Executive such other payments and
benefits, if any, which had accrued hereunder before the termination
date.  Other than the foregoing, the Company shall have no further obligations
to Executive under this Agreement.

7.9.Non-Renewal by the Company.   In the event the Company elects not to renew
this Agreement by giving notice of non renewal pursuant to Section 2, this
Agreement and Executive’s employment shall terminate at the end of the then
current Term.  Upon termination of Executive’s employment as a result of the
Company’s non renewal of this Agreement, the Company’s obligation to pay and
provide Executive compensation and benefits under this Agreement shall
immediately terminate, except:  (a) the Company shall pay Executive that portion
of his Base Salary, at the rate then in effect, which shall have been earned
through the termination date; (b) the Company shall pay or provide Executive
such other payments and benefits, if any, which had accrued hereunder before the
termination date; and (c) in addition, the Company shall pay Executive severance
compensation in a lump sum payment within sixty (60) days after the termination
of employment equal to one (1) times the sum of:  (i) Base Salary in effect
immediately prior to termination and (ii) the Historic Bonus.  Upon termination
of Executive’s employment as a result of the company’s non-renewal of this
Agreement at a time where the end of the then current Term is within six (6)
months prior to or two (2) years following the effective date of a Change in
Control, the severance compensation payable under this paragraph shall be equal
to two (2) times the sum of: (i) Base Salary in effect immediately prior to
termination and (ii) the Historic Bonus, in lieu of the severance compensation
described in the previous sentence.  

7.10.Forfeiture of Compensation.  In the event Executive breaches any of the non
disclosure or restrictive covenant provisions of Sections 8 or 9 of this
Agreement, Executive immediately shall (a) forfeit his right to receive (and the
Company shall no longer be obligated to pay) any severance compensation under
this Agreement, (b) forfeit any equity incentive or other

 

8

 

 

--------------------------------------------------------------------------------

rights granted under the INVESTORS COMMUNITY BANK 2012 EQUITY COMPENSATION PLAN
AND INVESTORS COMMUNITY BANK ANNUAL INCENTIVE COMPENSATION PLAN and any other
equity and/or incentive compensation plans of the Company, regardless whether
such options or rights are vested, unvested, exercisable or unexercisable,
(c) disgorge and repay to the Company any gross profits realized from the
exercise of any of the stock options under the INVESTORS COMMUNITY BANK 2012
EQUITY COMPENSATION PLAN and any other stock option or equity compensation plans
of the Company at any time during the two (2) year period immediately preceding
such breach, and (d) disgorge and repay to the Company an amount equal to the
market value of any restricted stock of the Company that vested to Executive at
any time during the two (2) year period immediately preceding such breach.  The
Company and Executive acknowledge and agree that the foregoing remedies are in
addition to, and not in lieu of, any and all other legal and/or equitable
remedies that may be available to Company in connection with Executive’s breach
or threatened breach, of any non-disclosure or restrictive covenant provision
set forth in Sections 8 and 9 of this Agreement.

7.11.Definition of Change in Control.  As used in this Agreement, “Change in
Control” means:  

(i)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d 3 promulgated under the Exchange Act as in effect from time to time) of
twenty-five percent (25%) or more of either (A) the then outstanding shares of
common stock of the Company or County Bancorp, Inc., a Wisconsin corporation
(“Parent”) (B) the combined voting power of the then outstanding voting
securities of the Company or Parent entitled to vote generally in the election
of directors; provided, however, that the following acquisitions shall not
constitute an acquisition of control:  (w) any acquisition directly from the
Company or Parent (excluding an acquisition by virtue of the exercise of a
conversion privilege), (x) any acquisition by the Company or Parent, (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or Parent, or any corporation controlled by the
Company or Parent, or (z) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (A), (B) and (C) of
subsection (iii) of this Section 7.11 are satisfied;

(ii)Individuals who, as of the date hereof, constitute the Board of Directors of
the Company or Parent (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board of Directors of the Company or Parent, as
applicable; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s or Parent’s shareholders, as applicable, was approved by a vote of at
least a majority of the directors then comprising the applicable Incumbent Board
shall be considered as though such individual were a member of the applicable
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies

 

9

 

 

--------------------------------------------------------------------------------

or consents by or on behalf of a Person other than the Board of Directors of the
Company or Parent, as applicable;

(iii)Consummation by the Company or Parent of a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (A) more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the outstanding Company or Parent (as
applicable) common stock and outstanding Company or Parent (as applicable)
voting securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
outstanding Company or Parent (as applicable) stock and outstanding Company or
Parent (as applicable) voting securities, as the case may be, (B) no Person
(excluding the Company, Parent, any employee benefit plan or related trust of
the Company, Parent or such corporation resulting from such reorganization,
merger or consolidation and any Person beneficially owning, immediately prior to
such reorganization, merger or consolidation, directly or indirectly,
twenty-five percent (25%) or more of the outstanding Company or Parent (as
applicable) common stock or outstanding voting securities, as the case may be)
beneficially owns, directly or indirectly, twenty-five percent (25%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors, and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the applicable
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger or consolidation; or

(iv)Either (A) a complete liquidation or dissolution of the Company or Parent,
or (B) the sale or other disposition of all or substantially all of the assets
of the Company or Parent, other than to a corporation with respect to which
following such sale or other disposition (x) more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding Company or Parent (as applicable) common stock and outstanding
voting securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Company or Parent (as applicable)
common stock and outstanding voting securities, as the case may be, (y) no
Person (excluding the Company, Parent, and any employee benefit plan or related
trust of the Company, Parent, or such corporation and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, twenty-five percent (25%) or more of the outstanding Company

 

10

 

 

--------------------------------------------------------------------------------

common stock or outstanding Company voting securities, as the case may be)
beneficially owns, directly or indirectly, twenty-five percent (25%) or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (z) at
least a majority of the members of the board of directors of such corporation
were members of the applicable Incumbent Board at the time of the execution of
the initial agreement or action of the Board the Company or Parent (as
applicable) providing for such sale or other disposition of assets of the
Company or Parent (as applicable).  

7.12.Severance Release.  Executive acknowledges and agrees that the Company’s
payment of the severance compensation pursuant to Sections 7.3, 7.5 or 7.6 of
this Agreement shall be deemed to constitute a full settlement and discharge of
any and all obligations of the Company to Executive arising out of this
Agreement, Executive’s employment with the Company and/or the termination of
Executive’s employment with the Company, except for any vested rights Executive
may have under any insurance, stock option or equity compensation plan or any
other employee benefit plans sponsored by the Company.  Executive further
acknowledges and agrees that as a condition to receiving any of the severance
compensation pursuant to Section 7.3, 7.5 or 7.6 of this Agreement, Executive
will execute and deliver to the Company a Release Agreement in form and
substance reasonably satisfactory to the Company pursuant to which Executive
will release and waive any and all claims against the Company (and its officers,
directors, shareholders, employees and representatives) arising out of this
Agreement, Executive’s employment with the Company, and/or the termination of
Executive’s employment with the Company, including without limitation claims
under all federal, state and local laws; provided, however, that such Release
Agreement shall not affect or relinquish (a) any vested rights Executive may
have under any insurance, stock option or equity compensation plan, or other
employee benefit plan sponsored by the Company, (b) any claims for reimbursement
of business expenses incurred prior to the employment termination date, or
(c) any rights to severance compensation under Sections 7.3, 7.5 or 7.6 of this
Agreement.  Executive further agrees that the Release Agreement contemplated in
this Section 7.12 must be executed, and the applicable revocation period must
expire without Executive’s revocation, within the timeframe set forth in the
Release Agreement but in no event later than fifty-five (55) days after the
effective date of Executive’s termination.

8.Non-Disclosure.  Executive acknowledges that during the course of Executive’s
employment by the Company Executive will be creating, making use of, acquiring,
and/or adding to confidential information relating to the business and affairs
of the Company, which information will include, without limitation, procedures,
methods, manuals, lists of customers, suppliers and other contacts, marketing
plans, business plans, financial data, and personnel information.  Executive
covenants and agrees that Executive shall not, at any time during Executive’s
employment with the Company, or thereafter (for the period described below),
directly or indirectly, use, divulge or disclose for any purpose whatsoever any
of the Company’s confidential information or trade secrets, except in the course
of Executive’s work for and on behalf of the Company.  Upon the termination of
Executive’s employment with the Company, or at the Company’s request, Executive
shall immediately deliver to the Company any and all records, documents, or
electronic data (in whatever form or media), and all copies thereof, in
Executive’s possession or under Executive’s control, whether prepared by
Executive or others,

 

11

 

 

--------------------------------------------------------------------------------

containing confidential information or trade secrets relating to the
Company.  Executive acknowledges and agrees that his obligations under this
Section shall survive the expiration or termination of this Agreement and the
cessation of his employment with the Company for whatever
reason.  Notwithstanding the foregoing, the restrictions herein shall remain in
effect for a period of two (2) years following the termination of Executive’s
employment; provided, however, with respect to any information that constitutes
a trade secret under applicable law, the restrictions shall remain in effect for
as long as the information remains a trade secret.

9.Restrictive Covenants.  Executive acknowledges that in connection with his
employment with the Company he has provided and will continue to provide
executive-level services that are of a unique and special value and that he has
been and will continue to be entrusted with confidential and proprietary
information concerning the Company.  Executive further acknowledges that the
Company is engaged in highly competitive businesses and that the Company expends
substantial amounts of time, money and effort to develop trade secrets, business
strategies, customer relationships, employee relationships and goodwill, and
Executive has benefited and will continue to benefit from these
efforts.  Therefore, as an essential part of this Agreement, Executive agrees
and covenants to comply with the following restrictive covenants.

9.1.Non-Competition.  During Executive’s employment with the Company and during
the Restricted Period, Executive will not, directly or indirectly, in the
Restricted Geographic Area, engage in any Competitive Business (a) in the same
or similar capacity or function to that in which Executive worked for the
Company, (b) in any executive level or senior management capacity, or (c) in any
other capacity in which Executive’s knowledge of the Company’s confidential
information or the customer goodwill Executive helped to develop on behalf of
the Company would facilitate or support Executive’s work for such Competitive
Business.  For purposes of this Agreement, the term “Restricted Period” shall
mean one (1) year from the date of termination of employment.  For purposes of
this Agreement, the term “Restricted Geographic Area” means and
includes:  (w) the Wisconsin counties of Manitowoc, Sheboygan, Brown, Calumet,
Kewaunee, Door, Fond du Lac, Outagamie, Winnebago, Milwaukee and Ozaukee.  For
purposes of this Agreement, the term “Competitive Business” means that portion
of any business that provides products and services similar to and competitive
with the products and services provided by the Company.  

9.2.Non-Solicitation of Customers.  During Executive’s employment with the
Company and during the Restricted Period, Executive will not, directly or
indirectly, provide, sell, or market any Competing Products/Services to any of
the Company’s Customers, or solicit any of the Company’s Customers for the
purpose of selling or providing any Competing Products/Services.  For purposes
of this Agreement, the term “Competing Products/Services” means any products or
services substantially similar to and competitive with the products or services
offered by the Company.  For purposes of this Agreement, the term “Company’s
Customers” means any person or entity that has engaged in any banking services
with, or has purchased any products or services from, the Company at any time
during the one‑year period preceding the date of termination of Executive’s
employment and with respect to which Executive, by virtue of his senior
executive position in the Company, has acquired information or has had contact
that would assist Executive in competing with the Company for the business of
such customer.  

 

12

 

 

--------------------------------------------------------------------------------

9.3.Non‑Solicitation of Employees.  During the term of Executive’s employment
with the Company and during the Restricted Period, Executive will not, directly
or indirectly, urge, influence, induce or seek to induce (other than by means of
general advertising of available positions) any employee of the Company to
terminate his/her relationship with the Company.  

9.4.Survival of Restrictive Covenants.  Executive acknowledges and agrees that
his obligations under this Section 9 shall survive the expiration or termination
of this Agreement and the cessation of his employment with the Company for
whatever reason.  

9.5.Severability of Restrictions.  Although Executive and the Company consider
the restrictions contained in this Section 9 to be reasonable, particularly
given the competitive nature of the Company’s business and Executive’s position
with the Company, Executive and the Company acknowledge and agree that if any
covenant, subsection, portion or clause of this Section 9 is determined to be
unenforceable or invalid for any reason, such unenforceability or invalidity
shall not affect the enforceability or validity of the remainder of the
Agreement.  

10.Remedies.  Executive recognizes that a breach or threatened breach by
Executive of Section 8 or Section 9 of this Agreement will give rise to
irreparable injury to the Company and that money damages will not be adequate
relief for such injury.  Notwithstanding Section 15.8 of this Agreement,
Executive agrees that the Company shall be entitled to obtain injunctive relief,
including, but not limited to, temporary restraining orders, preliminary
injunctions and/or permanent injunctions, without having to post any bond or
other security, to restrain or prohibit such breach or threatened breach, in
addition to any other legal remedies which may be available, including the
recovery of money damages.

11.Change in Control.  

11.1Limitation on Benefits.  Notwithstanding anything contained herein to the
contrary, in the event of a Change in Control, the Company, based on the advice
of its legal or tax counsel, shall compute whether there would be any “excess
parachute payments” payable to Executive, within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), taking into account
the total ‘‘parachute payments,” within the meaning of Section 280G of the Code,
payable to Executive by the Company under this Agreement and any other plan,
agreement or otherwise.  If there would be any excess parachute payments, the
Company, based on the advice of its legal or tax counsel, shall compute the net
after-tax proceeds to Executive, taking into account the excise tax imposed by
Section 4999 of the Code, as if (i) the amount to be paid to Executive under
this Agreement were reduced, but not below zero, such that the total parachute
payments payable to Executive would not exceed three (3) times the “base amount”
as defined in Section 280G of the Code, less One Dollar ($1.00), or (ii) the
full amount to be paid to Executive under this Agreement were not reduced.  If
reducing the amount otherwise payable to Executive pursuant to this Agreement
would result in a greater after-tax amount to Executive, such reduced amount
shall be paid to Executive and the remainder shall be forfeited by Executive as
of the effective date of Executive’s termination of employment.  If not reducing
the amount otherwise payable to Executive pursuant to this Agreement would
result in a greater after-tax amount to Executive, the amount payable to
Executive under this Agreement shall not be reduced.

 

13

 

 

--------------------------------------------------------------------------------

11.2No Additional Payment to Account for Excise Taxes.  In the event it shall be
determined that any payment or distribution by the Company to or for the benefit
of Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) (a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
are incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall not be entitled to
receive any additional payment in any amount as a “gross up”, reimbursement or
indemnity for such Excise Tax.

12.Assignment.  

12.1.Assignment by Company.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon any and all
successors and assigns of the Company, including without limitation by asset
assignment, stock sale, merger, consolidation or other corporate
reorganization.  

12.2.Non Assignment by Executive.  The services to be provided by Executive to
the Company hereunder are personal to Executive, and Executive’s duties may not
be assigned by Executive.

13.Notice.  Any notice required or permitted under this Agreement shall be in
writing and either delivered personally or sent by nationally recognized
overnight courier, express mail, or certified or registered mail, postage
prepaid, return receipt requested, at the following respective address unless
the party notifies the other party in writing of a change of address:

If to the Company:


Investors Community Bank

PO Box 700 

860 North Rapids Rd 

Manitowoc, WI 54221

Attention:  Chief Executive Officer

If to Executive:

David A Coggins

2101 Stoney Brook Court

Manitowoc, WI 54220

 

A notice delivered personally shall be deemed delivered and effective as of the
date of delivery.  A notice sent by overnight courier or express mail shall be
deemed delivered and effective one (1) day after it is deposited with the postal
authority or commercial carrier.  A notice sent by certified or registered mail
shall be deemed delivered and effective two (2) days after it is deposited with
the postal authority.

14.Compliance with Section 409A.   It is intended that this Agreement will
comply with Internal Revenue Code Section 409A and any regulations and
guidelines issued thereunder

 

14

 

 

--------------------------------------------------------------------------------

(collectively “Section 409A”) to the extent this Agreement is subject thereto.
This Agreement shall be interpreted on a basis consistent with such intent.  If
any payments provided to Executive under this Agreement are non-qualified
deferred compensation subject to, and not exempt from, Section 409A (“Subject
Payments”), the following provisions shall apply to such payment and/or
benefits:

14.1.Separation From Service. For payments triggered by a termination of
employment, reference to the Executive’s “termination of employment” with the
Company shall be construed to refer to the Executive’s “separation from service”
from the Company (with such phrase determined under Treas. Reg. 1.409A-1(h)).

14.2.Crossover Period.  If the sixty (60)- day period following a “separation
from service” begins in one calendar year and ends in a second calendar year (a
“Crossover 60-Day Period”) and if there are any Subject Payments due the
Executive that are (i) conditioned on the Executive signing and not revoking a
release of claims and (ii) otherwise due to be paid during the portion of the
Crossover 60-Day Period that falls within the first year, then such payments
will be delayed and paid in a lump sum during the portion of the Crossover
60-Day Period that falls within the second year.

14.3.Payment Period Discretion.  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.

14.4.Specified Employee Delay.  For payments triggered by a termination of
employment, if Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) at the time of his termination of employment, such payments
that would otherwise be payable during the six-month period immediately
following Executive’s termination of employment will be delayed and accumulated
until the earlier of Executive’s death or the first business day following the
six month anniversary of the Executive’s “separation from service”, whereupon
the accumulated amount will be paid or distributed to the Executive or his
estate.

14.5.No Indemnity.  If an amendment of this Agreement is necessary in order for
it to comply with Section 409A, the parties hereto will negotiate in good faith
to amend this Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible.  No action or failure by the Company
in good faith to act, pursuant to this Section 14.5, shall subject the Company
to any claim, liability or expense, and the Company shall not have any
obligation to indemnify or otherwise protect the Employee from the obligation to
pay any taxes pursuant to Section 409A.

15.Miscellaneous.

15.1.Entire Agreement.  This Agreement supersedes any prior agreements or
understandings, oral or written, between the parties hereto, with respect to the
subject matter hereof, and constitutes the entire agreement of the parties with
respect thereto.

 

15

 

 

--------------------------------------------------------------------------------

15.2.Modification.  This Agreement shall not be varied, altered, modified,
canceled, changed, or in any way amended except by mutual agreement of the
parties in a written instrument executed by Executive and a duly authorized
officer of the Company.

15.3.Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

15.4.Tax Withholding.  The Company may withhold from any compensation or
benefits payable under this Agreement all federal, state, city, or other taxes
as may be required pursuant to any law or governmental regulation or ruling.

15.5.Contractual Rights to Benefits.  Nothing herein contained shall require or
be deemed to require, or prohibit or be deemed to prohibit, the Company to
segregate, earmark or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

15.6.No Waiver.  Failure to insist upon strict compliance with any of the terms,
covenants or conditions of this Agreement shall not be deemed a waiver of such
term, covenant or condition, nor shall any waiver or relinquishment of any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.

15.7.Governing Law; Choice of Forum.  To the extent not preempted by federal
law, the provisions of this Agreement shall be construed and enforced in
accordance with the laws of the State of Wisconsin, notwithstanding any state’s
choice-of-law or conflicts-of-law rules to the contrary.  The Company and
Executive further acknowledge and agree that this Agreement is intended, among
other things, to supplement the provisions of the Uniform Trade Secrets Act, as
amended from time to time, and the duties Executive owes to the Company under
the common law, including, but not limited to, the duty of loyalty.  The parties
agree that any legal action pursuant to Section 10 of this Agreement shall be
commenced and maintained exclusively before any appropriate state court of
record in MANITOWOC, WISCONSIN or in the United States District Court for the
Eastern District of Wisconsin, and the parties hereby submit to the jurisdiction
and venue of such courts and waive any right to challenge or otherwise object to
personal jurisdiction or venue in any action commenced or maintained in such
courts.

15.8.Arbitration of Disputes.  Except as provided in Section 10 of this
Agreement, any controversy or claim arising out of or relating to this Agreement
or the breach thereof, shall be settled by binding arbitration in the City of
MANITOWOC, WISCONSIN, in accordance with the laws of the State of Wisconsin by
three arbitrators, one of whom shall be appointed by the Company, one by
Executive and the third of whom shall be appointed by the first two
arbitrators.  The arbitration shall be conducted in accordance with the rules of
the American Arbitration Association, except with respect to the selection of
arbitrators which shall be as provided in this Section.  Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof.  The expenses of arbitration, and the fees of the arbitrators, shall be
shared equally by the parties.  In addition, the prevailing party, as determined
by the arbitrators, shall be entitled to recover from the non‑prevailing party
its reasonable attorneys’

 

16

 

 

--------------------------------------------------------------------------------

fees and costs incurred in connection with the arbitration, any proceeding under
Section 10 and any subsequent enforcement of any arbitration award in court.

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement,
intending it to be effective as of the Effective Date.

INVESTORS COMMUNITY BANK

 

 

By: /s/ Timothy J. Schneider____________________/s/ David A.
Coggins  ____________

David A Coggins

Name: Timothy J. Schneider____________________

President – County Bancorp, Inc.

Title: _CEO – Investors Community Bank_________

 

“Company”“Executive”

12421985.1

 

17

 

 